Per Curiam. Petitioner Boswell, Tucker & Brewster requests that a Writ of Prohibition be entered against the Honorable Phillip Shirron, a circuit judge who sits in the Seventh Judicial District of Arkansas. The petition alleges that Judge Shirron presided in a case styled Berry v. St. Paul Fire and Marine Insurance Company, which was concluded on May 19, 1995; that the senior member of the petitioning law firm met with Judge Shirron after the trial to discuss “concerns of specific improprieties” regarding the conduct of Judge Shirron during that trial; that following that meeting and on May 25, 1995, Judge Shirron entered a Uniform Order to transfer “all cases” in which the petitioner law firm represented any party to the other divisions of the Seventh Judicial District; that on June 1, 1995, petitioner law firm filed a motion for a new trial in the Berry case; that on June 2, 1995, Judge Shirron set aside his May 25, 1995 Uniform Order by means of a second Uniform Order. Petitioner now contends that once Judge Shirron recused from all Boswell Firm litigation, he lost jurisdiction over the firm cases and could no longer preside over those cases in his judicial capacity.  We direct that the parties brief this issue and in doing so provide this court with a full record and recitation of the material facts. We have only scant information before us today. For example, the alleged improprieties against Judge Shirron and the status of the Berry trial and the judge who presided over that trial are not part of the record filed with this court. Moreover, the Attorney General has not responded to the prohibition petition on behalf of Judge Shirron. The Clerk of this court will set the briefing schedule.